Citation Nr: 1024986	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral nystagmus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1989 to September 
1993. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, 
North Carolina, which, in pertinent part, denied service 
connection for bilateral twitching eye condition.  The issue has 
been re-characterized to comport to the evidence of record. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the medical evidence 
of record demonstrates that the Veteran's nystagmus manifested 
during active military service.


CONCLUSION OF LAW

The criteria for service connection for nystagmus are met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran. 

The Veteran contends that he began experiencing bilateral eye 
twitching in service. 

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he began experiencing bilateral eye 
twitching during service and that he has experienced it ever 
since.  

The service treatment records show that in February 1992 the 
Veteran reported that his eyes twitched for several seconds every 
eight weeks.  In March 1992 he reported bilateral eye twitching 
every one to two weeks.  In April 1992 the he described episodes 
of nystagmus and reported a history of eye twitching beginning in 
1990.  
In a September 1993 medical history report the physician noted 
the Veteran to have nystagmus, twitching of the eye, three to 
four times per year. 

The Veteran is currently diagnosed with nystagmus.  In February 
2005 Dr. L.B. diagnosed the Veteran with intermittent nystagmus 
by history.  In February 2006 the VA examiner diagnosed the 
Veteran with nystagmus by history.  The VA examiner noted that 
the Veteran may have an obscure neurological condition which 
could cause intermittent nystagmus and therefore his history is 
possibly accurate.  The VA examiner concluded that it is as least 
as likely that any current chronic condition causing the 
Veteran's eye twitching would be related to the same complaints 
during service, giving the Veteran the benefit of the doubt that 
he has nystagmus. 

The Veteran has consistently reported that he has experienced eye 
twitching beginning in service.  The Veteran is competent to 
state that he has had episodes of eye twitching since service.  
He is also competent to state that he sought treatment for his 
eye twitching since service.  The Veteran's assertions regarding 
continuity of symptomatology are accepted as credible, and the 
record presents no reason to doubt the veracity of his 
statements. 

At the very least the evidence is in equipoise.  

The evidence demonstrates an in-service disease; bilateral eye 
twitching beginning in 1992.  The evidence shows a current 
diagnosis of nystagmus.  The Veteran's statements establish a 
continuity of symptomatology between the bilateral eye twitching 
the Veteran described in service and his currently diagnosed 
nystagmus.  This is corroborated by medical evidence of 
complaints of bilateral eye twitching in 2005 and 2006 noted to 
be nystagmus.  Furthermore the VA examiner concluded that any 
current eye condition would be related to the Veteran's in 
service eye condition.  

There are no medical opinions against a finding that the onset of 
the Veteran's nystagmus was during his active service.

Resolving all doubt in the Veteran's favor, service connection 
for nystagmus is warranted.  See 38 C.F.R. § 3.102.








ORDER

Service connection for bilateral nystagmus is granted. 




____________________________________________
RONALD W. SCHOLZ   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


